Case 1:20-cv-00095-SPW Document 4 Filed 07/07/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

KIM POTTER,
CV 20-95-BLG-SPW

Plaintiff,
Vs. ORDER

ETHICON, INC. and JOHNSON &
JOHNSON,

Defendants.

 

 

Plaintiff Kim Potter moves for the admission of Dana Lizik to practice
before the Court in the above captioned matter with Ben T. Sather of Billings,
Montana, designated as local counsel. The motion complies with Local Rule
83.1(d).

IT IS SO ORDERED that Plaintiff Kim Potter’s motion to admit Dana Lizik
to appear pro hac vice (Doc. 3) is GRANTED and she is authorized to appear as

counsel with Ben T. Sather pursuant to L.R. 83.1(d) in the above captioned matter.

DATED this / day of July, 2020. A
x Zbl.

“SUSAN P. WATTERS
United States District Judge
